In a proceeding to validate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 23, 1970 for nomination for the public office of Member of the House of Representatives for the 11th Congressional District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered June 10, 1970, which denied the application and dismissed the proceeding. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.